Order reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent of allowing the amended answer to stand; plaintiffs to serve their reply thereto within two days, and the case retain its place on the June calendar and be set down for trial for June 26, 1930. In our opinion, it is quite obvious that this answer was interposed solely for delay and in order to prevent the trial of this action before the October term. Lazansky, P. J., Rich, Young, Seudder and Tompkins, JJ., concur.